Citation Nr: 1419353	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-06 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.

2.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed. 

3.  Entitlement to service connection for a breathing disorder to include bronchial asthma, sleep apnea, and hay fever, and to include as due to an acquired psychiatric disorder.  

4.  Entitlement to service connection for metabolic syndrome, to include as due to an acquired psychiatric disorder.  

5.  Entitlement to service connection for narcolepsy, to include as due to an acquired psychiatric disorder.

6.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

The Veteran represented by:    Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the statement of the case in January 2011, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The Veteran filed his claims as service connection for sleep apnea, service connection for asthma, and service connection for hay fever.  In addition, he seeks to reopen a claim for service connection for an acquired psychiatric disorder that has received and been denied service connection under various diagnoses.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for his various service connection claims, and as a different legal theory may apply to the claims, the Board has therefore stated the issues as set forth on the first page of this decision.  

The issues of service connection for an acquired psychiatric disorder, service connection for breathing disorder, service connection for narcolepsy, service connection for hearing loss, and service connection for metabolic syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In a decision dated in August 2000, the Board denied a claim of service connection for an acquired psychiatric disorder, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the August 2000 Board denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

1.  The August 2000 Board decision which denied the claim for service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104(b) (West 2000); 38 C.F.R. §20.1100 (2000); currently, 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.1100 (2013).

2.  New and material evidence has been received since the August 2000 Board denial of a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen service connection for an acquired psychiatric disorder is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for an acquired psychiatric disorder was denied by the Board in August 2000.  The Board determined that the evidence of record did not establish an acquired psychiatric disorder, to include depression, adjustment disorder, PTSD, and dyspneic fear/panic attack, was not incurred as a result of military service.  The Veteran was notified of the decision by a letter issued in August 2000.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7104(b) (West 2000); 38 C.F.R. §20.1100 (2000); currently, 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.1100 (2013).

The next communication from the Veteran regarding his  claim for an acquired psychiatric disorder occurred in November 2009 when the Veteran contacted VA regarding a claim to reopen the claim for service connection for an acquired psychiatric disability.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).
Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West , 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Board denied the claim for service connection for an acquired psychiatric disorder because the evidence did not establish that his current psychiatric disability originated or was otherwise related to service.  Since the Board's  decision in August 2000, VA has received additional evidence, including VA treatment records, private medical treatment records, articles concerning PTSD and its relationship to other disabilities as well as articles concerning the handling of servicemen with PTSD by the United States Army, and lay statements by the Veteran and his ex-wife.

The service treatment records do not record any complaints, diagnosis, or treatment for an acquired psychiatric disorder.  The Veteran states, however, that while on a field exercise at Fort Carson, Colorado, he was alone in an armored personnel carrier (APC) with a Sergeant Vasquez.  The sergeant did not like the Veteran and pulled out his .45 caliber pistol and put it to the Veteran's head. 

In correspondence dated in June 1998, a private psychologist, Dr. B. Anderson stated that based on the information provided by the Veteran, he believed that the Veteran's condition was related to the incident where a sergeant put a gun to the Veteran's head.   Dr. Anderson also concluded that the Veteran had been misdiagnosed and had PTSD.  

A VA examiner in October 1998 concluded the Veteran did not meet all the criterion for a PTSD diagnosis and testing was suggestive of a probable serious mental illness with hallmark features of disorganized thinking secondary to affect and paranoia.  The Veteran was diagnosed with major depression with psychotic features, and generalized anxiety disorder by a VA psychiatrist.

In June 1999, two VA psychiatrists reviewed the Veteran's file and one concluded that the Veteran's service experience did not contribute to the later development of depression or impaired marital or interpersonal adjustment.  The reviewer also concluded that the Veteran had a personality disorder that existed prior to service.  The Veteran might also suffer from major depression.  The second reviewer concluded that there no possible relationship between the Veteran's current psychiatric disorder and any incident of service.

In March 2010, Dr. P. Harper, who appears to be or was the Veteran's primary care provider, stated the Veteran had metabolic syndrome, PTSD, and major depressive disorder.  The metabolic syndrome was confirmed by the diagnoses of abdominal obesity, hypertension, dyslipidemia, and diabetes.  Although Dr. Harper could not comment on the relationship between PTSD and diabetes, he did state as likely as not major depression is associated with diabetes.

Also in March 2010, the Veteran was evaluated by a private psychologist, Dr. M. Mooney, who diagnosed anxiety disorder due to general medical conditions, recurrent major depressive disorder, and agrophobia without panic disorder.  He also stated PTSD should be ruled out.  Dr. Mooney referenced in the history that the Veteran faced a life threatening situation while in service.  The Veteran has struggled with memories and nightmares about this incident ever since.  

In July 2010, the Veteran's treating private psychologist, Dr. M. Sigrin noted the Veteran has been in psychological treatment for many years since discharge for anxiety, depression, and PTSD.  

In April 2010, VA caregivers diagnosed the Veteran with depression NOS, anxiety NOS, and to rule out a thought disorder.  

The Veteran's ex-wife submitted a statement in July 2010 detailing the symptoms she has observed such as the Veteran experiencing nightmares and waking up sweating and breathing hard.  

In November 2010, a VA psychiatrist, Dr. M. Stephane, reported treating the Veteran since April 2010 for a complex psychopathology that includes chronic depression, low self-esteem, chronic anxiety, hallucination, and nightmares.  He noted that the Veteran reported being threatened with a gun in service and stated it cannot be ruled out that such an incident would contribute to the onset of his psychiatric problems or their worsening.  

In January 2011, the Veteran's problem list at VA included psychosis NOS and dysthymic DO.  

The Veteran has submitted numerous articles regarding his assertions regarding his current disabilities, both physical and mental, their relationship to service, and their relationships to each other.

To summarize the foregoing, the Veteran has submitted evidence of various psychiatric diagnoses including PTSD, major depressive disorder, anxiety, psychosis, thought disorder, dysthymic disorder, psychosis, and agrophobia.  The Veteran has related the onset of his current psychiatric symptoms to the incident where a sergeant placed a gun to his head in service.  Since the Board decision in August 2000, the Veteran has submitted evidence of mental health professionals who have linked his current psychiatric disabilities to service.  In March 2010, Dr. Mooney noted that the Veteran faced a life threatening situation while in service and has struggled with memories and nightmares ever since it happened.  In July 2010, Dr. Sigrin, while not referring to the gun incident, noted that the Veteran has been in psychological treatment for many years since discharge for anxiety, depression, and PTSD.  Finally, a VA psychiatrist has noted that the incident where he was threatened by a gun could contribute to the onset of his psychiatric problems or their worsening

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has a current acquired psychiatric disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current psychiatric disability or disabilities.  The lack of a relationship between a current psychiatric disability and service was a reason for the prior final denial by the Board in August 2000.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.




ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened, and to this extent the appeal is granted.


REMAND

Turning to the re-opened claim for service connection for an acquired psychiatric disorder, the Veteran, as noted, contends he suffers from PTSD arising from a physical assault by a sergeant while on a training exercise.  In such instances, service connection for PTSD requires medical evidence establishing a diagnosis of the condition; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The Board has determined that the Veteran has not been provided notice that addresses what was needed to corroborate a stressor based on personal assault.  38 C.F.R. § 3.304(f)(5).  Therefore a remand is required to provide the Veteran to meet the duty to assist.  38 C.F.R. § 3.159 (b).  

The service treatment records do not show any evidence of a diagnosis of a psychiatric disorder in service, including PTSD, and his personnel records do not show evidence of an assault.  He has, however, identified by name the sergeant who assaulted him and that the assault occurred in conjunction with a hyperventilation event in March 1981 while undergoing field training.  Accordingly, the Board has determined that VA should determine if there was a sergeant by the name identified by the Veteran, who was assigned to the same battalion and assigned to the same field exercise as the Veteran in March 1981 at Fort Carson, Colorado, and any other facts that might corroborate the identified stressor.   

In addition, the Veteran testified that he passed out after the Sergeant put a gun to his head and woke up at the base hospital.  The Veteran also testified he has tried unsuccessfully to obtain any in-patient records from the Fort Carson base hospital.  His service treatment records do reference the Veteran receiving treatment after passing out in March 1981, including transportation by ambulance from the field.  There are no in-patient records for treatment.  There is, however, an inpatient cover sheet indicating the Veteran was hospitalized at the Martin Army Hospital at Fort Benning, Georgia, in July 1980.  The Board has determined that VA should make an attempt to obtain any inpatient hospital records of the Veteran while he was in service.

More recently, the Veteran received medical care from the Smiley Clinic, but the record only contains portions of the clinic records and it does not appear that a complete set of records has been obtained by VA.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

In a similar manner, upon remand, the RO should obtain updated records from VAMC since the last outpatient note contained in the file, date in January 2011.  

It is clear from the record that the Veteran believes he has PTSD, but has received a diagnosis of other psychiatric disorders such as major depressive disorder.  The Veteran is not precluded from obtaining service connection for any other mental health disorder that is related to service.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  As the Veteran has received multiple mental health diagnoses and it is not clear to the Board if the Veteran is suffering from one or more mental health disorders, and if so, which ones are related to service, the Board has also determined that the Veteran should receive a VA psychiatric examination.  

As to the claim for service connection for a respiratory disability, the Veteran was treated for a hyperventilation event in July 1980 while still in basic training.  In addition, he had two similar experiences of hyperventilation, although more serious, in March 1981 while undergoing field training.  

In April 2010, the Veteran was diagnosed in a VA examination with bronchial asthma in the phase of remission and a history of hay fever.  The examiner stated the current medical examination was not sufficient to "confirm the Veteran's well-controlled bronchial asthma as a service-connected medical condition" and was not sufficient to confirm the presence of hay fever symptomatology.  In a RO note dated in September 2010, the VA examiner stated that it was less likely than not bronchial asthma was related to service as there was an insufficient history or continuity of treatment from separation to the present.  The expert did not consider, however, the Veteran's evidence that he not only had an asthma disability before service, but he continued to experience symptoms through service up until the present.  Lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The examiner also did not comment on the in-service episodes of hyperventilation or address the Veteran's assertions that any respiratory disability he has is the result of or was aggravated by his acquired psychiatric disability.  The Board thus finds the examination is inadequate and a new VA examination must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   Furthermore, the Veteran was also diagnosed in February 2010 with obstructive sleep apnea.  Because the Veteran has received multiple respiratory diagnoses and it is not clear to the Board if the Veteran is suffering from one or more such disorders, and if so, which ones are related to service, the Board has also determined that the Veteran should receive a VA examination.  

In July 2002, and on other occasions, it was noted the Veteran reported a history of narcolepsy.  The Veteran again asserts that this disability is the result of or was aggravated by his acquired psychiatric disability.  Again, the Board has determined whether the Veteran has narcolepsy and whether it is related to service or whether it is secondarily caused by an acquired psychiatric disability if that is determined to be service connected.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

As to hearing loss, a private medical record dated in February 2010 reported the Veteran had mild bilateral sensorinural hearing loss although the actual test results themselves were not provided with the note.  In a VA examination in April 2010, the VA examiner stated that the test results were inconsistent and unreliable.  Nevertheless, the examiner stated that if the Veteran did have a hearing loss, it was not the result of service because his normal hearing at induction did not change significantly by discharge.  The examiner also indicated the Veteran had normal hearing at discharge.

The Board finds this examination is inadequate to decide the Veteran's claim.  First, as noted, there are no test results or values to confirm whether the Veteran has a bilateral hearing loss for purposes of VA benefits.  38 U.S.C.A. §§ 3.385, 4.85, 4.86.  In addition, the examiner included an inaccurate factual basis that makes the report inadequate.  The Veteran never received a physical examination, including a hearing test, at separation.  Instead, the Veteran was separated after a medical evaluation board determined he was unfit for further duty.  As that time, the Veteran specifically waived in writing the right to undergo a physical examination, including testing of auditory acuity, before the medical evaluation board made its findings and conclusions.  The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service based upon an accurate review of the evidence.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Undertake those actions necessary to comply with the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence are still needed to substantiate his claims for service connection for a psychiatric disorder to include PTSD and a psychiatric disorder other than PTSD.  Specific notice must be provided with respect to personal assault PTSD cases and stressor verification.  Under 38 C.F.R. § 3.304(f)(5), the RO should advise the Veteran of potential secondary sources tending to substantiate his claim of personal assault.  Examples of such evidence include, but are not limited to: Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually-transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: A request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The Veteran should be asked to submit evidence from any secondary sources, and if he requests assistance in obtaining same, all assistance due him should then be provided by the RO.

2.  The RO should attempt to verify with the appropriate sources, including the NPRC and the National Archives and Records Administration the stressor involving the person identified by the Veteran in his statements and testimony as occurring during field training at Fort Carson in March 1981.  The verification should include whether there was a Sergeant Vasquez assigned to the Veteran's unit, A Troop, 1st Squadron, 4th Calvary, at that time and location.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Request from the base hospital and dispensary at Fort Benning, Georgia (Martin Army Hospital) and at the base hospital and dispensary at Fort Carson, Colorado; the National Personnel Records Center; and any other appropriate source to include the National Archives and Records Administration; and the applicable service department all psychiatry/mental health records or in- patient records of the Veteran while he was stationed at Fort Benning or Fort Carson. 

All efforts must be documented and associated with the file. Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159 .

4.  Ask the Veteran to submit or authorize VA to obtain the medical records the Smiley Clinic and any other medical care provider who treated the Veteran for any of his disabilities at issue.  

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

5.  Obtain all VA medical records of treatment of the Veteran at the Minneapolis, Minnesota VAMC and associated outpatient clinics from January 2011 to the present.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

6.  After the foregoing record development is complete, schedule the Veteran for a VA psychological examination for an acquired psychiatric disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service and pre- service and post-service civilian symptomatology, and findings must be reported in detail.  A complete rationale for all opinions must be provided.  For all diagnoses, the examiner should determine that any current diagnosis of the Veteran is based on the applicable DSM-IV criteria.

In determining whether there are any current psychiatric diagnoses, the examiner should not only state whether those diagnoses also meet the DSM-IV criteria for the particular diagnosis but also should address other psychiatric diagnoses noted in VA treatment records and reconcile such diagnoses with the examination results.

The examiner is asked to determine if the Veteran has an acquired psychiatric disability, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current acquired psychiatric disability had its onset during service or is causally and etiologically related to service, including an assault in March 1981, where a gun was pointed to his head.

If, and only if, the Veteran's stressors have been verified and the Veteran has been diagnosed with PTSD, the examiner should determine whether it is at least as likely as not (50 percent probability) that PTSD is related to reported in-service stressors.

7.  After the foregoing record development is complete, schedule the Veteran for a respiratory VA examination for a breathing disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service and civilian symptomatology, and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine if the Veteran has a breathing disability, to include hyperventilation syndrome, obstructive sleep apnea, bronchial asthma, and hay fever, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current breathing disability had its onset during service or is causally and etiologically related to service.

If, and only if, service connection is granted for a psychiatric disability (or disabilities) then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any breathing disability was caused by or aggravated by the Veteran's service-connnected psychiatric disability (or disabilities). 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to discuss the clinical significance of the episodes of hyperventilation in service.

8.  After the foregoing record development is complete, schedule the Veteran for a VA neurological examination for a narcolepsy disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service and civilian symptomatology, and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine if the Veteran has a narcolepsy disability, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current narcolepsy disability had its onset during service or is causally and etiologically related to service.  

If, and only if, service connection is granted for a psychiatric disability (or disabilities) then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any narcolepsy disability was caused by or aggravated by the Veteran's service-connected psychiatric disability (or disabilities).  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

9.  After the foregoing record development is complete, schedule the Veteran for a VA endocrine examination for metabolic syndrome disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service and civilian symptomatology, and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine if the Veteran has a metabolic syndrome disability, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current metabolic syndrome disability had its onset during service or is causally and etiologically related to service.

If, and only if, service connection is granted for a psychiatric disability (or disabilities) then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any metabolic syndrome disability was caused by or aggravated by the Veteran's service-connected psychiatric disability (or disabilities).  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

10.  After the foregoing record development is complete, schedule the Veteran for a VA audiological examination for bilateral hearing loss.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service and civilian noise exposure, symptomatology, and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine if the Veteran has a hearing loss disability, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current hearing loss disability had its onset during service or is causally and etiologically related to service.

The examiner is asked to discuss the clinical significance of the placement of a right PE (pharyngoesophageal ) tube in March 1992, recurrent middle ear effusions which resulted in an adenoidectomy in April 1985.  

11.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


